Citation Nr: 0833301	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service connected bilateral sensorineural hearing loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
herbicide exposure.

4.  Entitlement to service connection for psoriasis, claimed 
as a skin condition.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service connected post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea, to 
include as secondary to service connected PTSD. 

7.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, also claimed as 
carpal tunnel syndrome, to include as due to herbicide 
exposure.

8.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, also claimed as 
carpal tunnel syndrome, to include as due to herbicide 
exposure.

9.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1968 to October 1969, to include a tour of duty 
in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 rating decision and a 
December 2006 decision review officer (DRO) decision by the 
Newark, New Jersey, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  By way of the June 2005 
decision, the RO granted service connection for hearing loss 
and assigned the disability a 0 percent evaluation.  Through 
this decision, the RO also denied service connection for 
peripheral neuropathy of the upper and lower extremities, a 
skin condition, sleep apnea, hypertension, and PTSD.  By way 
of the December 2006 decision, the DRO granted service 
connection for PTSD and assigned this disability a 30 percent 
evaluation.

The December 2006 grant of service connection for PTSD was a 
full grant of the benefit sought on appeal; the veteran 
subsequently initiated a new appeal regarding the assigned 
evaluation.

The issues involving entitlement to service connection for 
hypertension, sleep apnea, peripheral neuropathy of the upper 
and lower extremities and a skin condition, as well the 
matter involving the evaluation of disability due to PTSD, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

February 2005 VA examination shows Level I hearing acuity in 
both the left and right ears.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for service 
connected bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.1, 4.3, 4.85, Diagnostic Code 6100, Tables VI and VII 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for bilateral sensorineural hearing loss.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

VA also has a duty to assist the veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the veteran 
in the procurement of service treatment records and pertinent 
treatment records as well as providing the veteran an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
examinations in February 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional 
outstanding evidence exists that is necessary for a fair 
adjudication of the claim decided below.  Identified private 
medical records do not pertain to treatment for hearing loss, 
and the veteran has not stated his hearing disability is 
worsened or that he receives ongoing treatment for this 
condition.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of Hearing Loss

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found.  This 
practice is known as "staged" ratings."  Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As the severity of the veteran's 
disability has been described at one consistent level over 
the course of this appeal, staged ratings are not 
appropriate.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Further, when the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.  

In this case, the veteran underwent a VA audiology 
examination in February 2005.  At that time, pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
45
LEFT
20
25
30
45

The average pure tone threshold was 28 in the right ear and 
30 in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in both the right and left 
ears.

No exceptional pattern of hearing loss is demonstrated by 
objective testing.  38 C.F.R. § 4.86.  Therefore, Table VI is 
applied; under that criteria, a Roman numeral level of I is 
assigned for both the left and right ears.  When these values 
are considered under Table VII, a 0 percent evaluation is 
reached.  No higher schedular evaluation is assignable based 
on the currently measured level of hearing loss disability.

The veteran has urged consideration of an extraschedular 
evaluation to better reflect the impact hearing loss has had 
on his occupational and social functioning.  Regulations 
provide that where an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization such as to 
render impractical the application of the regular schedular 
standards is shown, the claim may be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, by the RO.  Such referral was not made in 
this case, and the Board agrees that none is warranted.  
There is no evidence of ongoing treatment or even a need for 
amplification.  The veteran has submitted only his bare 
statement that hearing loss has caused work and social 
problems.  Furthermore, the other evidence of record, 
including private medical statements, does not refer to 
hearing loss as a factor in his employment situation or as 
affecting his personal life in any way.  In light of the low 
level of hearing impairment shown on examination, the lack of 
ongoing treatment, and the absence of medical corroboration 
of the veteran's complaints, extraschedular referral is not 
warranted.


ORDER

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.




REMAND

Remand is required under the Veterans Claims Assistance Act 
of 2000 (VCAA) for additional evidentiary development, as 
well as provision of notification regarding newly raised 
theories of entitlement.

Initially, the Board notes that following the grant of 
service connection for PTSD, the veteran clarified his claims 
of service connection for hypertension and sleep apnea.  He 
now states that these conditions are claimed as secondary to 
PTSD; this represents a previously unaddressed theory of 
entitlement.  The January 2005 VCAA compliant notice to the 
veteran regarding his claims did not provide information on 
this theory, and hence remand is required.

With regard to PTSD, the December 2006 grant of service 
connection fully satisfied the veteran's appeal of the June 
2005 rating decision.  In February 2007 correspondence, 
however, he expressed disagreement with the assigned 30 
percent evaluation for PTSD.  38 C.F.R. § 20.201.  The RO has 
not issued an SOC on this issue as required.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 19.26.  Therefore, the claim must be 
remanded to the RO rather than merely referred there.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In August 2008, the veteran submitted statements from VA care 
providers and two private doctors to the RO for consideration 
in connection with his claims for PTSD and hypertension.  No 
waiver of initial consideration by the agency of original 
jurisdiction accompanied this submission.  Additionally, he 
submitted releases to allow VA to obtain complete private 
medical records from Dr. SS and Dr. MRM on his behalf.  A 
remand is required so that attempts may be made, consistent 
with the duty to assist under the VCAA, to obtain all 
relevant private medical records, and to provide an 
opportunity for consideration of the evidence at the RO 
level.  Further, a review of the evidence of record reveals 
that the veteran has identified additional sources of medical 
evidence, including the Hackensack Medical Center, which he 
indicates maintain medical records relevant to his claim.  
Attempts must be made to associate these with the file.

The Board notes that the medical statements indicate that the 
veteran's service connected PTSD has recently worsened, and 
hence a VA examination to obtain current findings must be 
provided on remand.  New VA examinations are also required 
with regard to the claims of service connection for 
peripheral neuropathy, hypertension, and a skin condition.  
Prior examinations did not adequately address the question of 
a nexus to service.  The neurological examination failed to 
address the specific allegations of the veteran as to 
causation of his upper extremity peripheral neuropathy.  The 
hypertension examination did not address theories of 
secondary service connection or aggravation.  A new skin 
examination is required because it does not appear that the 
examiner reviewed the claims file in conjunction with the 
examination, and he did not offer an opinion on etiology.  In 
this regard, it is noted that service treatment records show 
repeated dermatological treatment, particularly with respect 
to the feet.  An examination with opinion is required on 
remand to address any possible relationship between service 
and current disability.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include notice 
regarding secondary service connection for 
hypertension and sleep apnea.  

The veteran should be specifically 
requested to provide VA Form 21-4142's, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for the Hackensack Medical Center 
and any other private provider who has 
treated the veteran for any claimed 
disability.

2.  The RO should take appropriate steps 
to obtain complete private treatment 
records from Dr. SS and Dr. MRM, for whom 
releases are of record, as well as from 
any other private provider identified in 
response to VA inquiries.

3.  The RO should obtain updated treatment 
records from VAMC East Orange, all related 
clinics, and any other VA facilities 
identified in the record or by the 
veteran.  The RO should ensure that 
complete records since at least 2004 are 
contained in the file.

4.  Schedule the veteran for a VA PTSD 
review examination.  The examiner should 
describe all current manifestations of 
PTSD.  If a co-morbid acquired psychiatric 
disability is diagnosed, the examiner 
should comment on the relationship between 
PTSD and the other condition to include 
distinguishing between impairment 
relatable to each, to the extent possible.

5.  Schedule the veteran for a VA 
hypertension examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner is asked to 
opine as to whether currently diagnosed 
hypertension is at least as likely as not 
caused by or permanently and chronically 
aggravated by service connected PTSD.  In 
so doing, the examiner should consider all 
pertinent contributing factors that may 
lead to the development or aggravation of 
hypertension.  If it is determined that 
the veteran's PTSD aggravated the 
hypertension, the extent of aggravation 
should be described in detail.  A full and 
complete rationale is required for all 
opinions expressed.

6.  Schedule the veteran for a VA 
peripheral nerves examination.  The claims 
file must be reviewed in conjunction with 
the examination.  The examiner is asked to 
opine as to whether any currently 
diagnosed upper extremity neurological 
impairment is at least as likely as not 
related to the veteran's active duty 
service, to include performance of 
repetitive motion activities as a lineman. 
A full and complete rationale is required 
for all opinions expressed.

7.  Schedule the veteran for a VA skin 
disease examination.  The claims file must 
be reviewed in conjunction with the 
examination.  The examiner is asked to 
diagnose any current skin disorder, and to 
opine as to whether any diagnosed disorder 
is at least as likely as not related to 
service - including, particularly, the 
conditions involving the feet and scalp 
treated during service.  A full and 
complete rationale is required for all 
opinions expressed.

8.  Send the veteran a statement of the 
case concerning his claim for assignment 
of a higher initial evaluation for service 
connected PTSD.  He and his representative 
also must be given an opportunity to 
perfect an appeal to the Board on this 
issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  If, and only if, he perfects 
a timely appeal should this claim be 
returned to the Board.

9.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


